Citation Nr: 1230131	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  04-35 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an extraschedular rating for residuals of a hangman's fracture of the second cervical vertebra with degenerative changes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued a 30 percent disability rating for residuals of a hangman's fracture of the second cervical vertebra with degenerative changes. 

The Veteran testified before the undersigned at a February 2007 videoconference hearing from the RO in St. Louis, Missouri.  A transcript has been associated with the claims file. 

A November 2008 Board decision denied the Veteran entitlement to a rating in excess of 30 percent on a schedular basis for the disability on appeal.  However, the issue was referred to the Director of the Compensation and Pension Service (Director) at that time for consideration of an extraschedular rating.  

In October 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for referral to the Director of the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b), rather than 38 C.F.R. § 4.16(b).  The action specified in the October 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence of record demonstrates that the Veteran's disability picture, as it relates to his service-connected residuals of a hangman's fracture of the second cervical vertebra with degenerative changes, cannot be characterized as an exceptional case with marked interference with employment so as to render the schedular evaluation inadequate.    


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for service-connected residuals of a hangman's fracture of the second cervical vertebra with degenerative changes under 38 C.F.R. § 3.321(b)(1) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002) (in effect prior to September 23, 2002); Diagnostic Codes 5285, 5287, 5290 (2002) (in effect prior to September 26, 2003); Diagnostic Codes 5235, 5243 (2011) (in effect after September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Entitlement to Extraschedular Evaluation Under 38 C.F.R. § 3.321(b)

The Veteran sustained a closed fracture of the second cervical vertebra, involving the odontoid process, in a motor vehicle accident in February 1979.  This fracture is commonly referred to as a hangman's fracture.  The Veteran was granted service connection for the residuals of his in-service injury in June 1985 and assigned a non-compensable rating from November 24, 1983.  In a February 1989 decision, the Veteran's rating was increased to 20 percent from February 10, 1988.  In January 1998, the Veteran's rating was increased to 30 percent from December 23, 1994.  The 30 percent rating was continued in a rating decision in February 2002.  In March 2003, the Veteran filed his current claim for an increased disability rating, which was denied a June 2003 rating decision which continued his 30 percent disability rating.  The Veteran timely appealed, and his claim has been in appellate status since that time.  

Records associated with the Veteran's claims file demonstrate that the Veteran has consistently complained about recurrent neck and upper back pain throughout the period of this appeal.  

VA examinations in January 2002, April 2003, April 2008, and March 2010 showed decreased, painful range of motion of the cervical spine.  Concurrent x-rays and a CT scan revealed irregularity of the C2 vertebral body, consistent with the Veteran's history of a cervical fracture as well as osteophyte and spur formation, and widespread degenerative arthritis.  

At the April 2003 VA examination, the Veteran reported his ability to walk several blocks, and his ability to work as a security guard without difficulty.  Upon examination, the Veteran's gait was steady and unaltered, and his posture was erect.  Though he generally held his head very still, and was very purposeful when turning his head, he was able to take off his shirt, flex his head, get on and off the examination table, and turn side to side to look at the examiner without difficulty.  VA C & P Examination Report (April 29, 2003).  

Records from the Division of Employment Security show that the Veteran was fired from his employment as a security guard in June 2003 after being caught sleeping on the job.  The Veteran claimed in an August 2003 statement that he fell asleep because of his medications.  Statement in Support of Claim (August 4, 2003).  At a March 2004 VA sleep consult, he reported that for the past two years, despite sleeping well at night for approximately twelve hours, he experiences excessive daytime sleepiness, falling asleep during the day when he would rather be awake, falling asleep while watching television and while others are talking to him.  The Veteran stated that he believed his symptoms started when he began taking medications to treat his non-service connected HIV.  VA Sleep Study Consult (March 18, 2004).

However, at a March 2004 VA examination to determine if the Veteran had a sleep disorder, the examiner, Dr. S.H., was extremely skeptical of the Veteran's claim that his medications make him drowsy, stating "[i]t is difficult for me to believe that any of these [medications] would make him sleepy."  VA C & P Examination Report (March 31, 2004).  He further noted that he found it 

...difficult to believe that [the Veteran] is as sleepy as he says he is after receiving what appears to be 12-hours of sleep a day.  He was found awake and alert when called in the waiting area and displayed perfect attention throughout the physical examination.  ...I do not believe that his current complaints about sleep can be said without further documentation of their nature to have any bearing on his employability.  

Id.

Both an electroencephalogram and a sleep study were normal, showing no evidence of any sleep disorder, such as narcolepsy or obstructive sleep apnea.  VA C & P Examination Report (March 31, 2004), VA EEG Consult (April 6, 2004), and VA Sleep Study Consult (May 25, 2004).  

In his September 2004 substantive appeal, the Veteran reported, "I take a lot of Tylenol #3 plus under the counter drugs and drink some alcohol beverages that help ease or give me some tolerance."  With regard to the Veteran's reference to alcohol consumption, the Board notes that the Veteran has a long history of alcohol abuse, reporting that he began drinking at age 13.  See VA Medical Psychology Note (April 2, 2003).  The most recent available VA treatment records and VA examinations of record reflect that the Veteran continues to abuse alcohol.  

An October 2004 statement from S.S., a physicians' assistant at the Infectious Disease Clinic at the VA Medical Center included in records from the Social Security Administration (SSA) stated that the Veteran is not capable of performing even sedentary work, due to HIV disease and chronic musculoskeletal issues (including the neck).  He takes narcotic pain medications that severely limit his ability to work.  The report noted the Veteran has restrictions on standing, walking, sitting, and lifting, as well as the requirement to rest during the day.  Physician's Assessment for Social Security Disability Claim (October 22, 2004).

At the Veteran's VA examination in April 2008, he complained that his neck pain had become more severe and more constant, requiring him to take more pain pills, sometimes 15 of each type of pain pill a day.  The Veteran also reported that he was experiencing tingling in his fingertips bilaterally.  The examiner measured the Veteran's cervical range of motion as 10 degrees of flexion, 0 degrees of extension, 10 degrees of lateral bend bilaterally, 0 degrees of left rotation, and 30 degrees of right rotation with complaints of pain at any movement beyond the given limitations.  The examiner noted that the Veteran was still able to drive a car, and take care of his own personal activities of daily living and hygiene, but that his overall activity level was minimal.  The Veteran reported that he did little walking, no lifting, no bending, and no physical exercise or activities.  The examiner found the Veteran's complaints consistent with weakness and excessive fatigability, but no incoordination other than the sensory deficits caused by his peripheral neuropathy.  The examiner characterized the Veteran's range of motion as severely restricted, and noted widespread degenerative cervical disk disease which had developed following the veteran's C2 fracture.  The examiner further noted the Veteran's severe limitation of activity imposed by his service connected cervical spine disability. Relying upon a previous opinion of a VA neurologist, the examiner characterized the Veteran's neurological symptoms as the result of his HIV and not his cervical spine disability.


Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the VA Schedule for Rating Disabilities (Rating Schedule) is sufficient to compensate a veteran for the affects of his or her disability on occupational and social functioning.  See 38 C.F.R. §§ 4.20, 4.27 (2011). Because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances and symptomatology, but nevertheless would still be adequate to address the average impairment in earning capacity caused by a disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In Thun, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  These three steps are as follows: 

Step 1- The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must address step two. 

Step 2- If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those identified by the regulation as "governing norms," including "marked interference with employment" or and "frequent periods of hospitalization."  (The Court, in Thun, noted that extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable). 

Step 3- If the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture warrants the assignment of an extraschedular rating.

In a November 2008 Board decision, the Board denied entitlement to a schedular disability rating in excess of 30 percent for the Veteran's cervical spine disability, but remanded the matter of an extraschedular evaluation for referral to the Director.  The Board concluded that the evidence was in equipoise as to whether the criteria for step 1 had been met, as he complained of constant pain with resulting impairment.  The Board also concluded that there was evidence indicating marked interference with employment, so step 2 had been met.  Therefore, the claim was remanded to comply with step 3 - referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.

During remand, the Veteran was afforded a VA examination in March 2010.  At the March 2010 VA examination, the Veteran reported that he continued to have stiffness and constant neck pain.  He took Tramadol five times a day and Tylenol #3 five times daily for neck pain.  He did very few activities and tends to lie down for two or three hours daily.  He was able to do his own cooking, shopping, and cleaning and is able to dress and bathe himself without assistance.  He was unemployed and spends most of the day watching television and drinking alcohol.  The Veteran was unsure of how long he would be able to comfortably sit or stand, but reported that he could walk three or four blocks before he had to stop to rest.  VA C & P Examination Note (March 23, 2010).

On physical examination, range of motion of the cervical spine was to 5 degrees of flexion, 10 degrees of extension, 20 degrees of right rotation, 10 degrees of left rotation, and 20 degrees of right and left lateral bending.  There was no additional loss of motion after repetitive testing.  There was pain, fatiguablity, weakness, and lack of endurance.  Grip strength was very firm bilaterally and there was no muscle atrophy in the hands or forearms.  Sensation was intact to pinprick.  Deep tendon reflexes were hypoactive.  X-rays showed severe degenerative disease of the cervical spine.  Id.

In September 2010, the Director, Compensation and Pension Services reached the following conclusion:

The evidentiary record fails to demonstrate an exceptional or unusual disability picture for the service-residuals of a hangman's fracture of the second cervical vertebrae with degenerative changes that render application of the regular rating criteria as impractical.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence showed the Veteran continued to work as a construction laborer and security guard without any interference with employment until he was terminated from work due to sleeping on the job.  The Veteran's sleep disturbance has not been linked to any medications used to treat his cervical spine condition.  The Veteran was also diagnosed with several other non-service connected disabilities that were significant in nature and affected his employability.  The symptomatology demonstrated in the evidentiary record, such as pain, loss of motion, and functional loss are appropriately rated under the applicable diagnostic code contained in the rating criteria.  

Memo Re: Administrative Review -Extra-Schedular Consideration Under 38 C.F.R. § 3.321(b) (1) (September 23, 2010).  

In remanding this matter to the Director, Compensation and Pension Services in 2008, the Board made a threshold finding that the question of an extraschedular rating needed to be further considered.  As there was at least some indication that the Veteran had symptoms not contemplated by the rating schedule and marked interference with his employment, the Board afforded the Veteran the benefit of the doubt by referring the matter for further development.  In making that determination, the Board simply assumed, without weighing any evidence, that the Veteran was credible in his accounts of his symptoms, as well as the effects of his disability on his employment.  However, the Board will now address the question of whether the Veteran is entitled to an extraschedular evaluation on the merits by weighing the evidence of record, including the credibility of the Veteran's lay statements.  In doing so, the Board agrees that an extraschedular evaluation under 38 C.F.R. § 3.321(b) is not warranted based on the evidence of record.  

The primary symptom reported by the Veteran that could be exceptional or unusual- that his medications make him so sleepy that he is unable to work- is not supported by the evidence of record.

First, the Board notes that the Veteran's contention that his medications, including his medications for treating his cervical spine disability, cause drowsiness was considered and thoroughly rejected by a Dr. S.H. in March 2004.  He concluded that the Veteran's complaints of sleep problems had no bearing on his employability.  He found no basis to conclude that any of the Veteran's medications would make him sleepy.  He also noted that it was not conceivable for the Veteran to be as sleepy he alleged given he also reported sleeping approximately twelve hours a day.  Furthermore, he had an opportunity to observe the Veteran during the examination and notes that the Veteran was alert and attentive throughout the process and displayed no evidence of drowsiness.  

However, the Board has considered the October 2004 statement of the VA physicians' assistant S.S. that the use by the Veteran of narcotic pain medications, along with his HIV and cervical spine disability, prevents him from performing even sedentary employment.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the opinion of Dr. S.H. to be more probative.  First, as a medical doctor, Dr. S.H. has more experience and training than S.S. and thus the Board gives his opinion greater weight.  Additionally, Dr. S.H. provided a rationale for his opinion, unlike S.S..  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Dr. S.H.'s opinion is logical and consistent with the evidence of record.

In addition to this medical opinion, the Board also notes that the Veteran's own statements undermine his claim.  Significantly, at his April 2003 VA examination, the Veteran reported that he was able to perform his job as a security guard without difficulty.  He reported no complaints of excessive daytime sleepiness associated with the medications prescribed for his cervical spine disability.  VA C & P Examination Report (April 29, 2003)

He was fired from his job approximately two months later for sleeping on the job.  Only then did he claim that his medications caused drowsiness and prevented him from working, timing that the Board cannot help but view as suspicious, as it is suggestive of a strong pecuniary motivation on the Veteran's part.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). 

Additionally, at a March 2004 VA sleep study consult, the Veteran described his excessive daytime sleepiness as starting approximately two years ago when he began taking medications for his HIV.  This provides further evidence against the Veteran's claim, suggesting that even if the Veteran's accounts of daytime sleepiness are credible, they are caused by the medications prescribed for his HIV, which is not a service connected disability.  

In other words, not only are the Veteran's statements regarding his daytime sleepiness of limited probative value, but by his own statements, this symptom is not due to medication for a service-connected condition.  Although he is certainly competent to report sleepiness, the objective observations of a medical professional that he was alert and attentive, along with a negative sleep study, heavily weigh against him.

Based on all the above, the Board finds that the preponderance of evidence is against the Veteran's claim and that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) for residuals of a hangman's fracture of the second cervical vertebra with degenerative changes is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).
The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was partially satisfied by a letter sent to the Veteran in September 2003.  This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  

In this case, although the September 2003 notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that additional compensation is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Such notice was provided in an August 2006 letter accompanying a supplemental statement of the case, and the Veteran's claim has been repeatedly readjudicated since then.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Board observes that the Federal Circuit had held previously that any error in VCAA notice should be presumed prejudicial and VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The Supreme Court recently reversed the Federal Circuit's decision in Sanders, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2) which provides that, in conducting review of decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court essentially held in Sanders that - except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - (1) the burden of proving harmful error must rest with the party raising the issue; (2) the Federal Circuit's presumption of prejudicial error in Sanders imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process; and (3) determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has not contended that any prejudicial notice error occurred in this case.  

Accordingly, in light of the Supreme Court's recent decision in Sanders, the Board finds that any failure to satisfy the duty to notify is not prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and records from the Social Security Administration.  The Veteran was provided an opportunity to set forth his contentions during the February 2007 videoconference hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in April 2003, March 2004, April 2008, March 2010, April 2010, and July 2010.  

These VA C&P examinations were based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  The examiners relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) for residuals of a hangman's fracture of the second cervical vertebra with degenerative changes, currently evaluated at 30 percent disabling is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


